Title: New York Ratifying Convention. First Speech of June 25 (John McKesson’s Version), [25 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 25, 1788]
Mr. Hamilton
The Principles laid down on both Sides may be true to a certain Extent—
Each appears plausible and have a certain degree of force
We must then determine where one principle must give way to another—
We Should combine the Principles which will [give] Stability on one Side—and Safety to the Interests of the People on the other Side
The Argumts. applied here to the Senate should be applied to the House of Represent—The Senate should be formed for Stability—When the People have an Organized Will which will pursue Measures Sistematically they will always prevail—
But danger
The Genl. Argumts. would destroy Stability
The Gent Says that there is a falacy in my argumt. because this Body is to be chosen by the State Legislatures and not by the People—does the Gent. recollect that the Assembly come immediately from among the People with the like Ideas principles and passions—
Is not Rhode Island an Example—A depreciating Paper Medium carried with Violence in the Legislature—
In this State we have a Security from our Senate
—In many States only annual Bodies who represent the Violencies and Passions of the People—
The People at Times are deceived for want of Information
By this Process the Senate of the united States must guard as an Anchor to the State Govt. agt. the violencies of State Legislatures and even agt. the Assemy of the Genl Govt.
The State Legislatures will Always have a vast momentum in the genl Govt.
The Power they have combining the Sentimts. of the People will have Influence—will not this have weight on the Represent in Assembly—on the Senators—on the officers of Genl Governmt.
The State Govts. will influence the Election of Presidt.
Will they not then have too much Influence
Will there not be a Clashing of local Interests—there will—
We have a Tax of 6d a Bushel on Salt—The Eastern States on acct. of their Fisheries would oppose it—
A thousand other Instances
The agregate Good of the States I admit must be
But if they can be recalled at any Moment they will be so dependt. that they will yield to it and not have firmness for national Purposes—
We have seen Members in Congress considering how will this
Affect my Seat my Interest my popu[larity]

To what point is a dependence useful—I say that Six years is little enough—Experience of 3 years & 7 years represent has confirmed this—Six years admits a great degree of Dependence—More would destroy Stability—
⅓d. at two years ⅓d 4 years—⅓d Six years—
This goes as far as is consistent with any degree of Energy in the Gnl Govt. and gives a due Degree of Dependence
And the House of Represent. have a due degree of Dependence
The great Danger will be that the Genl. Legislature will scarcely retain sufficient Power
Position Stated—That the Rights of the State should not be destroyed but preversed—
The Rights of the States must be that portion of Sovereignty which is left—which be such as should not be surrendered for the general Good—
The State Govts. will perhaps prevail too much—
The Genl Govt. should have ability to execute Powers properly that it may be established on solid & lasting Principles—
The Gent. Consider this as a lasting Body and Subject to factions—Is this true—will not ⅓d be changed every year if necessary—If there are improper Factions will not the Legislature change—
I found that the factions in Congress turned on local Interests of States—Change the Men the Causes remained—
The Present System will amend this at least in part—
We must have reasonable degree of Confidence and of attention in the State Legislatures and not form too many Checks, or we Shall go into an Extreme and have no Govermt.
It is not true that in Govt. a person delegated should be Subject to immediate recal—the Delag[at]e in many Instances has the Power of Judging—
As to Rotation
If we make them so dependt. will destroy the very use of the Senate—Credit suffers even in this State—more in the others—
Rotation
I say it lessens the motives to good Behavior
The Interest of the Officer in many Cases may inter[fer]e with the Interest of the Community—He knows that however well [he] acts his office must cease—If he is Ambitious—will he not influenced to an ambitious

Concurrence to ambitious designs—
We shall oppose the Current of the Human Heart too Violently—
It will check the Improvmt. of Knowledge—
The changing of men more frequently does Injury than is supposed
It oftener occurs than is supposed—the most useful Individuals may all be removed at the same time—
Let the Legislatures be left to Judge and take the men they think best able to Serve the Country—
It is sufficient to recall at the Time
Another bad Consequence of Rotation—
One third of the Senate must go Out—the Executive says as you must go out to answer such purposes to me I will give you Such or Such Offices—
How Many Offices to Corrupt

1st. The Judges—how few fit to accept
2d forreign Ambassadors—Seldom to be changed
3d. A few Offices in a State
4 Customs—

Many of these not more respectable than Office of a Senator
Will not the Legislature Elect men in whom they can confide Gross Corruption or gross Seduction much less extensive than some Gentlemen Suppose
Rotation will be attended with danger—It will banish men perhaps most useful and send in new men who may be imposed on for want of Information or Experience.
Deeply Convinced without such a principle in Govt. there will not be Stability—Without Stability as well as securing the Rights of the People Govt. is not Govt—
